EXECUTION COPY

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

FOURTH AMENDMENT dated as of September 28, 2012 (this “Fourth Amendment”) to the
Credit Agreement (as defined below) referred to below among Holdings (as defined
below), the Borrower (as defined below), the Revolving Credit Lenders, the New
Term Lenders referred to herein (whether pursuant to the execution and delivery
of a Lender Consent, a Joinder or counterparts to this Fourth Amendment, as
applicable), the Administrative Agent (as defined below), the Collateral Agent
(as defined below), the Swingline Lender, the Issuing Bank, Morgan Stanley
Senior Funding, Inc., Barclays Bank PLC and Deutsche Bank Securities Inc. as
joint lead arrangers and joint bookrunners (in such capacities, the “New
Arrangers”) for the New Term Loans referred to herein, and Barclays Bank PLC and
Deutsche Bank Securities Inc. as syndication agents (in such capacities, the
“Syndication Agents”) for the New Term Loans referred to herein. 

RECITALS

WHEREAS, pursuant to the Amended and Restated Credit Agreement dated as of May
26, 2010 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among SSI Investments I Limited, an Irish private limited
company (“Holdings”), SkillSoft Corporation, a Delaware corporation (the
“Borrower”), the several banks, other financial institutions and institutional
investors from time to time parties thereto (the “Lenders”) and Morgan Stanley
Senior Funding, Inc., as administrative agent (in such capacity, the
“Administrative Agent”) and collateral agent (in such capacity, the “Collateral
Agent”), the Lenders have agreed to make, and have made, certain loans and other
extensions of credit to the Borrower;

WHEREAS, pursuant to and in accordance with Section 9.08(e) of the Credit
Agreement, the Borrower has requested that the Credit Agreement be amended so as
to, among other things, provide for a new tranche of term loans thereunder (the
“New Term Loans”), which term loans would refinance the Term Loans (including
the Term Loans made on the Third Amendment Effective Date and the Tranche C Term
Loans) outstanding under the Credit Agreement immediately prior to the
effectiveness of this Fourth Amendment (the “Existing Term Loans”) and which,
except as modified hereby, would have the same terms as the Existing Term Loans
under the Credit Agreement;

WHEREAS, each Lender holding Existing Term Loans (collectively, the “Existing
Term Lenders”) that executes and delivers a consent to this Fourth Amendment in
the form of the “Lender Consent” attached hereto as Annex II (a “Lender
Consent”) (collectively, the “Refinancing Term Lenders”) will be deemed (i) to
have agreed to the terms of this Fourth Amendment, (ii) to have agreed to
refinance (as further described in the Lender Consent) an aggregate principal
amount of its Existing Term Loans with New Term Loans in a principal amount
equal to the amount notified to such Refinancing Term Lender by the
Administrative Agent and (iii) upon the Fourth Amendment Effective Date to have
refinanced (as further described in the Lender Consent) such amount of its
Existing Term Loans with New Terms Loans in an equal principal amount;





 

 

 NY\4521662.7

--------------------------------------------------------------------------------

 

 

WHEREAS, each Existing Term Lender that makes the appropriate election in its
Lender Consent (collectively, the “Increasing Term Lenders”) will be also deemed
to have agreed to make on the Fourth Amendment Effective Date New Term Loans in
addition to the New Term Loans that refinance its Existing Term Loans (such
additional New Term Loans, collectively, the “Increased Term Loans”) in the
amount notified to such Existing Term Lender by the Administrative Agent (but in
no event greater than the amount such Person committed to make as New Term
Loans);

WHEREAS, each Person that executes and delivers a joinder to this Fourth
Amendment in the form of the “Joinder” attached hereto as Annex III (a
“Joinder”) (each, an “Additional Term Lender”) will be deemed (i) to have agreed
to the terms of this Fourth Amendment and (ii) to have committed to make New
Term Loans to the Borrower on the Fourth Amendment Effective Date (the
“Additional Term Loans”), in the amount notified to such Additional Term
Lender by the Administrative Agent (but in no event greater than the amount such
Person committed to make as Additional Term Loans);

WHEREAS, the aggregate proceeds of the Increased Term Loans and the Additional
Term Loans will be used by the Borrower to repay in full the outstanding
principal amount of the Existing Term Loans that are not refinanced with New
Term Loans by the Existing Term Lenders;

WHEREAS, the Refinancing Term Lenders, the Increasing Term Lenders and the
Additional Term Lenders (collectively, the “New Term Lenders”) are severally
willing to refinance their Existing Term Loans with New Term Loans and/or to
make Increased Term Loans or Additional Term Loans, as the case may be, on the
terms and subject to the conditions set forth in this Fourth Amendment;

WHEREAS, the Lenders party hereto are willing, on the terms and subject to the
conditions set forth below, to consent to such amendments of the Credit
Agreement.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I



DEFINITIONS

Certain Definitions

.  Capitalized terms used (including in the preamble and recitals hereto) but
not defined herein shall have the meanings assigned to such terms in the Credit
Agreement.  As used in this Fourth Amendment:

“Additional Term Lenders” is defined in the fifth recital hereto.

“Additional Term Loans” is defined in the fifth recital hereto.

“Credit Agreement” is defined in the first recital hereto.





2

 

 NY\4521662.7

--------------------------------------------------------------------------------

 

 

“Existing Term Lenders” is defined in the third recital hereto.

“Existing Term Loans” is defined in the second recital hereto.

“Fourth Amendment” is defined in the preamble hereto.

“Fourth Amendment Effective Date” shall mean the date on which the conditions
set forth in Article IV of this Fourth Amendment are satisfied or waived.

“Increased Term Loans” is defined in the fourth recital hereto.

“Increasing Term Lenders” is defined in the fourth recital hereto.

“Joinder” is defined in the fifth recital hereto.

“Lender Consent” is defined in the third recital hereto.

“New Arrangers” is defined in the preamble hereto.

“New Term Lenders” is defined in the seventh recital hereto.

“New Term Loans” is defined in the second recital hereto.

“Non-Refinancing Term Lenders” shall mean each Existing Term Lender that is not
a Refinancing Term Lender.

“Refinanced Term Loan” is defined in Section 3.1 hereof.

“Refinancing Term Lenders” is defined in the third recital hereto.

“Syndication Agents” is defined in the preamble hereto.

ARTICLE II



AMENDMENTS TO CREDIT AGREEMENT

SECTION 2.1

Acknowledgement.  On and after the Fourth Amendment Effective Date, unless the
context shall otherwise require, each reference in the Credit Agreement or any
other Loan Document to (a) “Term Loans” (including the Term Loans made on the
Third Amendment Effective Date and the “Tranche C Term Loans”) shall be deemed a
reference to the New Term Loans contemplated hereby, (b) “Term Lenders”
(including the Term Lenders that provided the Term Loans made on the Third
Amendment Effective Date and the “Tranche C Term Lenders”) shall be deemed a
reference to the New Term Lenders, (c) “Loans” shall be deemed to include the
New Term Loans contemplated hereby and (d) “Lenders” shall be deemed to include
the New Term Lenders (it being understood, however, that (i) any reference to
“Term Loans”, “Term Loan Commitments”, “Tranche C Term Loans” or “Tranche C Term
Loan Commitments” in the Preliminary Statements, the definition of “Certain
Funds Advance” or Sections 2.01(a), 2.01(c), 2.05(d), 2.09(a) or 5.08 of the
Credit Agreement shall be deemed a reference to the applicable term as defined
in the Credit Agreement immediately prior to the



3

 

 NY\4521662.7

--------------------------------------------------------------------------------

 

 

effectiveness of this Fourth Amendment).  As of the Fourth Amendment Effective
Date, after giving effect to the Fourth Amendment  (after giving effect to any
principal amortization payments made on the Fourth Amendment Effective Date),
the aggregate outstanding principal of amount of “Term Loans” is $456,662,500.

SECTION 2.2

Amendments to Article I. 

SECTION 2.2.1.

Section 1.01 of the Credit Agreement is hereby amended as follows: 

            (a)            The definition of “Adjusted LIBO Rate” is hereby
amended and restated in its entirety as follows:

            “Adjusted LIBO Rate” shall mean, with respect to any Eurodollar
Borrowing for any Interest Period, an interest rate per annum equal to the
product of (a) the LIBO Rate in effect for such Interest Period and (b)
Statutory Reserves; provided,  however, notwithstanding anything to the contrary
in this Agreement, in no event shall the Adjusted LIBO Rate be lower than
1.25%.”

            (b)            The definition of “Alternate Base Rate” is hereby
amended and restated in its entirety as follows:

 

            “Alternate Base Rate” shall mean, for any day, a rate per annum
equal to the greatest of (a) the Prime Rate in effect on such day, (b) the
Federal Funds Effective Rate in effect on such day plus 1/2 of 1.00%, (c) the
Adjusted LIBO Rate for one month interest periods beginning on such date plus
1.00%, (d) 2.25%.  If the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition thereof, the Alternate Base Rate
shall be determined without regard to clause (b) of the preceding sentence until
the circumstances giving rise to such inability no longer exist. Any change in
the Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
date of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.

(c)        The definition of “Applicable Margin” is hereby amended and restated
in its entirety as follows:

            “Applicable Margin” shall mean, for any day, (a) for each Type of
Term Loan, the rate per annum equal to 3.75% for Eurodollar Term Loans and 2.75%
for ABR Term Loans and (b) for Swingline Loans and each Type of Revolving Loan,
the rate per annum equal to 3.50% for Eurodollar Revolving Loans and 2.50% for
ABR Revolving Loans and Swingline Loans.

 

            (d)            The definition of “Arrangers” is hereby amended and
restated in its entirety as follows:

 





4

 

 NY\4521662.7

--------------------------------------------------------------------------------

 

 

            “Arrangers” shall mean Morgan Stanley Senior Funding, Inc., Barclays
Bank PLC and Deutsche Bank Securities Inc. in their capacities as Joint Lead
Arrangers and Joint Book-Runners.

 

(e)        The definition of “Facility” is hereby amended and restated in its
entirety as follows:

            “Facility” shall mean each of the (a) Term Loan Facility and (b)
Revolving Credit Facility.

 

(f)        The definitions of “Applicable Premium” and “Treasury Rate” are
hereby deleted in their entirety.

SECTION 2.2.2.

Section 1.01 of the Credit Agreement is hereby amended by inserting in such
Section the following definitions in the appropriate alphabetical order:

“Repricing Transaction” means the prepayment, refinancing, substitution or
replacement of all or a portion of the Term Loans with the incurrence by the
Borrower of any debt financing having an effective interest cost or weighted
average yield (with the comparative determinations to be made by the
Administrative Agent consistent with generally accepted financial practices,
after giving effect to, among other factors, margin, interest rate floors,
upfront or similar fees or original issue discount shared with all providers of
such financing, but excluding the effect of any arrangement, structuring,
syndication or other fees payable in connection therewith that are not shared
with all providers of such financing, and without taking into account any
fluctuations in the Adjusted LIBO Rate) that is less than the effective interest
cost or weighted average yield (as determined by the Administrative Agent on the
same basis) of such Term Loans so repaid, refinanced, substituted or replaced,
including without limitation, as may be effected through any amendment to this
Agreement relating to the interest rate for, or weighted average yield of, such
Term Loans or the incurrence of any Replacement Term Loans.

“Fourth Amendment” shall mean that certain Fourth Amendment to Amended and
Restated Credit Agreement dated as of September 28, 2012 by and among Holdings,
the Borrower, the Revolving Credit Lenders, the New Term Lenders (as defined
therein),  the Administrative Agent, the Collateral Agent, the Swingline Lender,
the Issuing Bank, the New Arrangers (as defined therein) and the Syndication
Agents (as defined therein).

“Fourth Amendment Effective Date” shall mean the date on which the conditions
set forth in Article IV of the Fourth Amendment have been satisfied or waived.

“Syndication Agents” shall mean Barclays Bank PLC and Deutsche Bank Securities
Inc. in such capacities.



5

 

 NY\4521662.7

--------------------------------------------------------------------------------

 

 

SECTION 2.3

Amendment to Section 2.11.  Section 2.11 of the Credit Agreement is hereby
amended by deleting clause (a)(iii) thereof and by amending and restating clause
(a)(i) thereof as follows:

            (a)(i)  On the last day of March, June, September and December of
each year and on the Term Loan Maturity Date (or if any such date is not a
Business Day, on the next preceding Business Day (each such date being called a
“Repayment Date”)), commencing on the second such date to occur after the
Initial Funding Date (or, in the event that the Initial Funding Date occurs on
such a date, the first such date to occur after the Initial Funding Date), the
Borrower shall pay to the Administrative Agent, for the account of the Term
Lenders, a principal amount of the Term Loans equal to (x) (A) with respect to
the Term Loans made on the Initial Funding Date, $812,500 for each such
Repayment Date on or prior to the Fourth Amendment Effective Date, (B) with
respect to the Tranche C Term Loans (as defined herein immediately prior to the
effectiveness of the Fourth Amendment), $225,000 for each Repayment Date after
the First Amendment Effective Date but on or prior to the Fourth Amendment
Effective Date, (C) with respect to the additional Term Loans made on the Third
Amendment Effective Date, $125,000 for each Repayment Date after the Third
Amendment Effective Date but on or prior to the Fourth Amendment Effective Date,
and (D) for each Repayment Date after the Fourth Amendment Effective Date but
prior to the Term Loan Maturity Date, $1,162,500, (in each of cases (A), (B),
(C) and (D), as adjusted from time to time (including, for the avoidance of
doubt, at any time prior to the Fourth Amendment Effective Date) pursuant to
Section 2.11, Section 2.12 and Section 2.13(e)), and (y) on the Term Loan
Maturity Date, the entire remaining unpaid principal amount thereof, together in
each case with accrued and unpaid interest on the amount to be paid to but
excluding the date of such payment.

SECTION 2.4

Amendment to Section 2.12.  Section 2.12(e) of the Credit Agreement is hereby
amended and restated as follows:

            (e)  In the event that, on or prior to the first anniversary of the
Fourth Amendment Effective Date, the Borrower (i) prepays, refinances,
substitutes or replaces any Term Loans pursuant to any Repricing Transaction or
(ii) effects  any amendment of this Agreement resulting in a Repricing
Transaction, then the Borrower shall pay to the Lenders (x) in the case of
clause (i), a premium of 1.0% of the aggregate principal amount of Term Loans so
prepaid, refinanced, substituted or replaced and (y) in the case of clause (ii),
a fee equal to 1.0% of the aggregate principal amount of the applicable Term
Loans outstanding immediately prior to such amendment.

SECTION 2.5

Amendment to Section 5.08.  Section 5.08 of the Credit Agreement is hereby
amended by adding the following sentence to the end thereof:

            “The Borrower shall use the aggregate proceeds of the Increased Term
Loans and the Additional Term Loans (each as defined in the Fourth Amendment)
(if any) to prepay in full the principal amount of all Existing Term Loans (as
defined in the Fourth Amendment), other than Refinanced Term Loans (as defined
in the Fourth Amendment).”



6

 

 NY\4521662.7

--------------------------------------------------------------------------------

 

 

SECTION 2.6

Amendments to Schedules and Exhibits.  Schedule 2.01 to the Credit Agreement is
hereby amended and restated in the form set forth in Annex V hereto.  Exhibit C
to the Credit Agreement is hereby amended and restated in the form set forth in
Annex IV hereto.

SECTION 2.7



REfinancing OF EXISTING TERM LOANS; AGREEMENT TO MAKE INCREASED TERM LOANS AND
ADDITIONAL TERM LOANs

Refinancing of Existing Term Loans

. On the terms and subject to the satisfaction (or waiver) of the conditions set
forth in Article IV hereof, each Refinancing Term Lender agrees that an
aggregate principal amount of its Existing Term Loans (the “Refinanced Term
Loans”) equal to the amount notified to such Refinancing Term Lender by the
Administrative Agent will be refinanced with New Term Loans, as further
described in such Refinancing Term Lender’s Lender Consent, as of the Fourth
Amendment Effective Date.

Agreement to Make Increased Term Loans and Additional Term Loans

. On the terms and subject to the satisfaction (or waiver) of the conditions set
forth in Article IV hereof, each Increasing Term Lender and each Additional Term
Lender agrees to make Increased Term Loans or Additional Term Loans, as the case
may be, equal to the amount notified to such Increasing Term Lender or
Additional Term Lender by the Administrative Agent (but in no event greater than
the amount such Person committed to make as Increased Term Loans or Additional
Term Loans, as the case may be), in each case on the Fourth Amendment Effective
Date, and each Additional Term Lender shall be a “Lender” under the Credit
Agreement as of such date.  Amounts paid or prepaid in respect of Increased Term
Loans or Additional Term Loans may not be reborrowed.

Other Provisions Regarding Term Loans

. On the Fourth Amendment Effective Date, the Borrower shall apply the aggregate
proceeds of the Increased Term Loans and Additional Term Loans (if any) to
prepay in full the principal amount of all Existing Term Loans, other than
Refinanced Term Loans.  The refinancing of Refinanced Term Loans with New Term
Loans and the repayment of Existing Term Loans (other than the Refinanced Term
Loans) with the proceeds of the Increased Term Loans and Additional Term Loans
contemplated hereby collectively constitute a voluntary prepayment of the
Existing Term Loans by the Borrower pursuant to Section 2.12 of the Credit
Agreement and shall be subject to the provisions of Section 2.12 of the Credit
Agreement (including Section 2.12(e) thereof as in effect immediately prior to
the effectiveness of this Fourth Amendment).  The commitments of the Increased
Term Lenders and the Additional Term Lenders and the refinancing undertakings of
the Refinancing Term Lenders are several and no such New Term Lender will be
responsible for any other New Term Lender’s failure to make or acquire by
refinancing New Term Loans.  Notwithstanding anything herein or in the Credit
Agreement to the contrary, the aggregate principal amount of the New Term Loans
will not exceed the aggregate principal amount of the Existing Term Loans
outstanding immediately prior to the Fourth Amendment Effective Date.  Each of
the parties hereto acknowledges and agrees that the terms of this Fourth
Amendment do not constitute a novation but, rather, an amendment of the terms of
a pre-existing Indebtedness and related agreement, as evidenced by the Credit
Agreement.



7

 

 NY\4521662.7

--------------------------------------------------------------------------------

 

 

Breakage

. The refinancing and prepayments contemplated by this Fourth Amendment shall be
subject to compensation by the Borrower pursuant to the provisions of Section
2.16 of the Credit Agreement if the Fourth Amendment Effective Date occurs other
than on the last day of the Interest Period relating to the applicable Loans.

SECTION 2.8



CONDITIONS TO EFFECTIVENESS

The effectiveness of this Fourth Amendment (including the amendments contained
in Article II, the acknowledgement contained in Section 2.1 and the agreements
contained in Article III) are subject to the satisfaction (or waiver) of the
following conditions:

SECTION 2.9

This Fourth Amendment shall have been duly executed by Holdings, the Borrower,
the Administrative Agent, the Collateral Agent, the Swingline Lender, the
Issuing Bank, the New Term Lenders (whether pursuant to the execution and
delivery of a Lender Consent, a Joinder or counterparts to this Fourth
Amendment, as applicable), the Revolving Credit Lenders, the Syndication Agents
and the New Arrangers and delivered to the Administrative Agent.  The
Acknowledgments, substantially in the form attached hereto as Annex I (the
“Acknowledgments”), shall have been duly executed by each Loan Party and
delivered to the Administrative Agent.  The Lender Consents and Joinders shall
have been duly executed by each Increasing Term Lender or Additional Term
Lender, as applicable, such that, upon such execution by all Increasing Term
Lenders and Additional Term Lenders, the aggregate principal amount of the
Refinanced Term Loans, the Increased Term Loans and the Additional Term Loans is
equal to the aggregate principal amount of the Existing Term Loans outstanding
immediately prior to the effectiveness of the amendments, acknowledgement and
agreements contained herein.

SECTION 2.10

At the time of and immediately after the making of the New Term Loans, no
Default or Event of Default shall have occurred and be continuing.

SECTION 2.11

The representations and warranties set forth in each Loan Document (including
those set forth in Article V of this Fourth Amendment) shall be true and correct
in all material respects on and as of the date of the making of the New Term
Loans with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall be true and correct in
all material respects as of such earlier date; provided, however, that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects on such respective
dates.

SECTION 2.12

The Administrative Agent shall have received a notice of Borrowing from the
Borrower pursuant to Section 2.03 of the Credit Agreement with respect to the
New Term Loans.

SECTION 2.13

At the time of and immediately after the making of the New Term Loans, the
making of such New Term Loans will not violate any Requirement of Law.



8

 

 NY\4521662.7

--------------------------------------------------------------------------------

 

 

SECTION 2.14

The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent, the Arrangers, the Lenders (including the New Term Lenders),
the New Arrangers, the Swingline Lender and the Issuing Bank, satisfactory
written opinions of Ropes & Gray LLP and William Fry, Solicitors, counsel for
the Loan Parties, in each case (i) dated the Fourth Amendment Effective Date and
(ii) addressed to the Administrative Agent, the Collateral Agent, the Arrangers,
the Lenders (including the New Term Lenders), the New Arrangers, the Swingline
Lender and the Issuing Bank, and in each case, each of their permitted
assigns.  The Loan Parties hereby request such counsel to deliver such opinions.

SECTION 2.15

The Administrative Agent shall have received a certificate duly executed by a
Financial Officer of the Borrower certifying as to the satisfaction of the
conditions precedent set forth in Sections 4.2 and 4.3 of this Article IV.

SECTION 2.16

The Administrative Agent shall have received from the Borrower payment in
immediately available funds of all accrued costs, fees and expenses (including
reasonable fees, expenses and other charges of counsel) and other compensation
required to be paid on the Fourth Amendment Effective Date to the New Arrangers,
the Administrative Agent, the Collateral Agent and the New Term Lenders.

SECTION 2.17

The Administrative Agent shall have received a certificate from the chief
financial officer of Holdings certifying that Holdings and its Subsidiaries on a
consolidated basis, immediately after the consummation of the transactions to
occur on the Fourth Amendment Effective Date, are solvent.

SECTION 2.18

The Administrative Agent shall have received (i) a copy of the certificate or
articles of incorporation or other formation documents, including all amendments
thereto, of Holdings, the Borrower and each other Loan Party, certified (to the
extent available and reasonably obtainable prior to the Fourth Amendment
Effective Date in any non-U.S. jurisdiction) as of a recent date by the
Secretary of State of the state of its organization (or similar Governmental
Authority in any foreign jurisdiction with respect to any Person organized
outside the United States), and a certificate as to the good standing (to the
extent available and reasonably obtainable prior to the Fourth Amendment
Effective Date in any non-U.S. jurisdiction) of Holdings, the Borrower and each
other Loan Party as of a recent date, from such Secretary of State (or similar
Governmental Authority in any foreign jurisdiction with respect to any Person
organized outside the United States); (ii) a certificate of the Secretary or
Assistant Secretary (or of an officer or director with knowledge of the matters
specified in clauses (A) through (D) of this clause (ii)) of Holdings, the
Borrower and each other Loan Party dated the Fourth Amendment Effective Date and
certifying (A) that attached thereto is a true and complete copy of the by-laws
(or similar governing documentation) of such Person as in effect on the Fourth
Amendment Effective Date and at all times since a date prior to the date of the
resolutions described in clause (B) below, (B) that attached thereto is a true
and complete copy of resolutions duly adopted by the board of directors or
similar governing body of such Person authorizing the execution, delivery and
performance of this Fourth Amendment and any other Loan Documents entered into
in connection therewith to which such Person is a party, including the
affirmation by it pursuant to the Acknowledgement of its grant of Liens under
the Security Documents and its Guarantee of the Obligations as contemplated by
the Guarantee and Collateral Agreement and other Loan Documents, and that such
resolutions have not been modified,



9

 

 NY\4521662.7

--------------------------------------------------------------------------------

 

 

rescinded or amended and are in full force and effect, (C) that the certificate
or articles of incorporation or other formation documents of such Person have
not been amended since the date of the last amendment thereto shown on the
certificate of good standing furnished pursuant to clause (i) above and (D) as
to the incumbency and specimen signature of each officer executing any Loan
Document or any other document delivered in connection herewith on behalf of
such Person; and (iii) a certificate of another officer or director as to the
incumbency and specimen signature of the Secretary or Assistant Secretary (or of
an officer or director with knowledge of the matters specified in clauses (A)
through (D) of clause (ii) above) executing the certificate pursuant to clause
(ii) above.

SECTION 2.19

The Borrower shall have applied, concurrently with the refinancing of the
Refinanced Term Loans with New Term Loans and the making of the Increased Term
Loans and Additional Term Loans (if any), the aggregate proceeds of the
Increased Term Loans and Additional Term Loans (if any) to prepay in full the
principal amount of all Existing Term Loans other than Refinanced Term
Loans.  The Borrower shall have, concurrently with the refinancing of the
Refinanced Term Loans with New Term Loans and the making of the Increased Term
Loans and Additional Term Loans (if any) (a) paid all accrued and unpaid
interest and premiums on the aggregate principal amount of the Existing Term
Loans and (b) paid to all Non-Refinancing Term Lenders all indemnities, cost
reimbursements and other Obligations, if any, then due and owing to such
Non-Refinancing Term Lenders under the Loan Documents (prior to the
effectiveness of this Fourth Amendment) and of which the Borrower has been
notified.

SECTION 2.20

The Borrower shall have provided the documentation and other information to the
Administrative Agent and the New Term Lenders that are required by regulatory
authorities under the applicable “know-your-customer” rules and regulations and
anti-money laundering rules and regulations, including the Patriot Act and that
have been reasonably requested by the New Term Lenders at least five Business
Days prior to the Fourth Amendment Effective Date.

SECTION 2.21



REPRESENTATIONS AND WARRANTIES

Representations and Warranties

. To induce the other parties hereto to enter into this Fourth Amendment, the
New Term Lenders to make the New Term Loans, Holdings and the Borrower hereby
represent and warrant to the Administrative Agent, the New Arrangers and the
Lenders party hereto that, as of the date hereof after giving effect to the
transactions contemplated hereby:

(a)

Holdings, the Borrower and each of the other Loan Parties has the power and
authority, and the legal right, to execute, deliver and perform its obligations
under this Fourth Amendment, the Joinders, the Acknowledgments and each other
agreement or instrument contemplated hereby to which it is or will be a party,
including, in the case of the Borrower, to borrow the New Term Loans.

(b)

The transactions contemplated hereby (x) have been duly authorized by all
requisite corporate, partnership, public limited liability company



10

 

 NY\4521662.7

--------------------------------------------------------------------------------

 

 

or limited liability company and, if required, stockholder, shareholder, partner
or member action on behalf of the Loan Parties and (y) will not (I) violate (A)
any provision of law, statute, rule or regulation, or of the memorandum or
articles of association, certificate or articles of incorporation or other
constitutive documents or by-laws of any Loan Party, (B) any order of any
Governmental Authority or arbitrator applicable to any Loan Party or (C) any
provision of any indenture, agreement or other instrument to which any Loan
Party is a party or by which any of them or any of their property is or may be
bound, except to the extent that such violation of clauses (A), (B) or (C) could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (II) be in conflict with, result in a breach of or constitute
(alone or with notice or lapse of time or both) a default under, or give rise to
any right to accelerate or to require the prepayment, repurchase or redemption
of any obligation under any such indenture, agreement or other instrument,
except to the extent that such conflict, breach or default could not reasonably
be expected to have a Material Adverse Effect, individually or in the aggregate,
or (III) result in the creation or imposition of any Lien upon or with respect
to any property or assets now owned or hereafter acquired by any Loan Party,
other than Liens created under the Security Documents and liens permitted by
Section 6.02 of the Credit Agreement.  The New Term Loans have been incurred in
accordance with the terms of the Credit Agreement.

(c)

This Fourth Amendment has been duly executed and delivered by each of Holdings
and the Borrower and constitutes, and each Joinder, Acknowledgment and other
Loan Document executed in connection herewith when executed and delivered by
each Loan Party party thereto will constitute, a legal, valid and binding
obligation of such Loan Party enforceable against such Loan Party in accordance
with its terms, subject to applicable bankruptcy, insolvency, court protection,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, good faith and fair dealing,
regardless of whether considered in a proceeding in equity or at law.

(d)

No action, consent or approval of, registration or filing with, Permit from,
notice to, or any other action by, any Governmental Authority is required in
connection with this Fourth Amendment, the Joinders and the Acknowledgments,
except for (a) such as have been made or obtained and are in full force and
effect or which will be made or obtained by the time required by law (including,
to the extent applicable, the Perfection Requirements) and (b) those actions,
consents, approvals, registrations, filings, Permits, notices or actions, the
failure of which to obtain or make could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(e)

No Default or Event of Default has occurred and is continuing.

(f)

The representations and warranties set forth in each Loan Document (including
those set forth in Article V of this Fourth Amendment) are true and correct in
all material respects on and as of the date of the making of the



11

 

 NY\4521662.7

--------------------------------------------------------------------------------

 

 

New Term Loans with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties are true and
correct in all material respects as of such earlier date; provided, however,
that any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” is true and correct in all respects on such respective
dates.

(g)


Effects on Loan documents

SECTION 2.22

Except as specifically amended herein, all Loan Documents shall continue to be
in full force and effect and are hereby in all respects ratified and confirmed.

(a)

The execution, delivery and effectiveness of this Fourth Amendment shall not
operate as a waiver of any right, power or remedy of any Lender, the
Administrative Agent or the Collateral Agent under any of the Loan Documents,
nor constitute a waiver of any provision of the Loan Documents or in any way
limit, impair or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or the Collateral Agent under the Loan Documents.

(b)

The Borrower and the other parties hereto acknowledge and agree that, on and
after the Fourth Amendment Effective Date, this Fourth Amendment, the Joinders,
the Acknowledgements and each of the other Loan Documents to be executed and
delivered by a Loan Party shall constitute a Loan Document for all purposes of
the Credit Agreement.

(c)

On and after the date hereof, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import referring to
the Credit Agreement, and each reference in the other Loan Documents to “Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement shall mean and be a reference to the Credit Agreement as
amended hereby, and this Fourth Amendment and the Credit Agreement shall be read
together and construed as a single instrument.

(d)

Nothing herein shall be deemed to entitle Holdings and the Borrower to a further
consent to, or a further waiver, amendment, modification or other change of, any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document in similar or different
circumstances.

(e)

Section headings used herein are for convenience of reference only, are not part
of this Fourth Amendment and are not to affect the construction of, or to be
taken into consideration in interpreting, this Fourth Amendment.



12

 

 NY\4521662.7

--------------------------------------------------------------------------------

 

 

(f)


MISCELLANEOUS

SECTION 2.23

Expenses.  The Borrower agrees to pay all reasonable out-of-pocket costs and
expenses incurred in connection with this Fourth Amendment and any other
documents prepared in connection herewith, in each case to the extent required
by Section 9.05 of the Credit Agreement.  The Borrower hereby confirms that the
indemnification provisions set forth in Section 9.05 of the Credit Agreement
shall apply to this Fourth Amendment and such losses, claims, damages,
liabilities, costs and expenses (as more fully set forth therein as applicable)
which may arise herefrom or in connection herewith.

SECTION 2.24

New Arrangers and Syndication Agents.  The Borrower, the New Term Lenders, the
New Arrangers and the Syndication Agents agree that (a) the New Arrangers and
the Syndication Agents shall be entitled to the privileges, indemnification,
immunities and other benefits afforded to the Agents and Arrangers pursuant to
Article VIII and Section 9.05 of the Credit Agreement and (b) except as
otherwise agreed to in writing by the Borrower and the New Arrangers or the
Syndication Agents, as applicable, the New Arrangers and the Syndication Agent
shall have no duties, responsibilities or liabilities with respect to this
Fourth Amendment, the Credit Agreement or any other Loan Document.

SECTION 2.25

Consents.  For purposes of Section 9.04 of the Credit Agreement, the Borrower
hereby consents to any assignee of Morgan Stanley Senior Funding, Inc., Barclays
Bank PLC, Deutsche Bank Securities Inc. or any of their respective Affiliates
becoming a New Term Lender in connection with the initial syndication of the New
Term Loans.

SECTION 2.26

APPLICABLE LAW.  THIS FOURTH AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 2.27

Amendments; Execution in Counterparts; Severability.  (a) This Fourth Amendment
shall not constitute an amendment of any other provision of the Credit Agreement
not referred to herein or therein.  Except as expressly amended hereby, the
provisions of the Credit Agreement are and shall remain in full force and
effect.

                        (b)  This Fourth Amendment may not be amended nor may
any provision hereof be waived except pursuant to a writing signed by Holdings,
the Borrower, the Administrative Agent, the Collateral Agent, the Issuing Bank,
the Swingline Lender, the Syndication Agents, the New Arrangers, the Revolving
Credit Lenders and the New Term Lenders.

                        (c)  This Fourth Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract.  Delivery of an executed signature page to this
Fourth Amendment by facsimile or other electronic transmission shall be as
effective as delivery of a manually signed counterpart of this Fourth Amendment.



13

 

 NY\4521662.7

--------------------------------------------------------------------------------

 

 

                        (d)  In the event any one or more of the provisions
contained in this Fourth Amendment should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction).  The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

[Remainder of page intentionally left blank.]





14

 

 NY\4521662.7

--------------------------------------------------------------------------------

 

 

                        IN WITNESS WHEREOF, the parties hereto have caused this
Fourth Amendment to be duly executed and delivered by their respective proper
and duly authorized officers as of the day and year first above written.

 

SSI INVESTMENTS I LIMITED

By:
Name:
Title:

SKILLSOFT CORPORATION

By:
Name:
Title:





15

 

 NY\4521662.7

--------------------------------------------------------------------------------

 

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent, Collateral Agent,
Swingline Lender, New Arranger, Refinancing Term Lender and Increasing Term
Lender

By:
Name:
Title:  Authorized Signatory

 

MORGAN STANLEY BANK, N.A., as Issuing Bank and Revolving Credit Lender

By:
Name:
Title:  Authorized Signatory

 

 

BARCLAYS BANK PLC, as New Arranger, Syndication Agent and Revolving Credit
Lender

By:
Name:
Title:

 

DEUTSCHE BANK SECURITIES INC., as New Arranger and Syndication Agent

By:
Name:
Title:

By:
Name:
Title:





16

 

 NY\4521662.7

--------------------------------------------------------------------------------

 

 



DEUTSCHE BANK TRUST COMPANY AMERICAS, as Revolving Credit Lender

By:
Name:
Title:

By:
Name:
Title:

 

 

 

 

17

 

 NY\4521662.7

--------------------------------------------------------------------------------

 

 

ANNEX I

 

ACKNOWLEDGMENT

 

            Reference is made to the Fourth Amendment to Amended and Restated
Credit Agreement dated as of September 28, 2012 (the “Fourth Amendment”) among
Holdings (as defined below), the Borrower (as defined below), the Revolving
Credit Lenders, the New Term Lenders referred to therein (whether pursuant to
the execution and delivery of a Lender Consent, a Joinder or counterparts to the
Fourth Amendment, as applicable), the Administrative Agent (as defined below),
the Collateral Agent (as defined below), the Swingline Lender, the Issuing Bank,
Morgan Stanley Senior Funding, Inc., Barclays Bank PLC and Deutsche Bank
Securities Inc., as joint lead arrangers and joint bookrunners,  and Barclays
Bank PLC and Deutsche Bank Securities Inc., as syndication agents, to the
Amended and Restated Credit Agreement dated as of May 26, 2010 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among SSI Investments I Limited, an Irish private limited company (“Holdings”),
SkillSoft Corporation, a Delaware corporation (“Borrower”), the several banks,
other financial institutions and institutional investors from time to time
parties thereto (the “Lenders”) and Morgan Stanley Senior Funding, Inc., as
administrative agent (in such capacity, the “Administrative Agent”) and
collateral agent (in such capacity, the “Collateral Agent”).  All capitalized
terms used but not defined herein shall have the meaning ascribed thereto in the
Credit Agreement or the Fourth Amendment, as applicable.

 

            WHEREAS, pursuant to and in accordance with Section 9.08(e) of the
Credit Agreement, the Borrower has requested that the Credit Agreement be
amended so as to, among other things, provide for a new tranche of term loans
thereunder (the “New Term Loans”), which term loans would replace the Term Loans
(including the Tranche C Term Loans) outstanding under the Credit Agreement
immediately prior to the effectiveness of the Fourth Amendment (the “Existing
Term Loans”) and which, except as modified pursuant to the Fourth Amendment,
would have the same terms as the Existing Term Loans under the Credit Agreement;
and

 

            WHEREAS, it is the intention of the parties to the Fourth Amendment
that the Obligations (as defined in the Guarantee and Collateral Agreement)
include, among other things and without limitation, the due and punctual payment
of the principal of, interest on, and premium (if any) on, the New Term Loans.



            The undersigned hereby (i) acknowledges and agrees that the New Term
Loans are Loans and the New Term Lenders are Lenders, (ii) acknowledges and
agrees that all of its obligations under the Guarantee and Collateral Agreement
and the other Security Documents to which it is a party are reaffirmed and
remain in full force and effect on a continuous basis, (iii) reaffirms each Lien
granted by it to the Collateral Agent for the benefit of the Secured Parties
(including the New Term Lenders) and reaffirms the guaranties made pursuant to
the Guarantee and Collateral Agreement, (iv) acknowledges and agrees that the
grants of security interests by it and its guaranties contained in the Guarantee
and Collateral Agreement and the other Security Documents are, and shall remain,
in full force and effect after giving effect to the Fourth Amendment and (v)
agrees that the Obligations (as defined in the Guarantee and Collateral
Agreement) include, among other things and without limitation, the due and
punctual payment of the principal of, interest on, and premium (if any) on, the
New Term Loans.

 

[Remainder of page intentionally left blank.]

 

 

 

 NY\4521662.7

--------------------------------------------------------------------------------

 

 

            

[INSERT SIGNATURE BLOCK FOR RELEVANT LOAN PARTY]

By:
Name:
Title:

 

 

 

 NY\4521662.7

--------------------------------------------------------------------------------

 

 

ANNEX II

LENDER CONSENT TO FOURTH AMENDMENT

                         LENDER CONSENT (this “Lender Consent”) to the Fourth
Amendment to Amended and Restated Credit Agreement dated as of September 28,
2012 (the “Fourth Amendment”) among Holdings (as defined below), the Borrower
(as defined below), the Revolving Credit Lenders, the New Term Lenders referred
to therein, the Administrative Agent (as defined below), the Collateral Agent
(as defined below), the Swingline Lender, the Issuing Bank, Morgan Stanley
Senior Funding, Inc., Barclays Bank PLC and Deutsche Bank Securities Inc., as
joint lead arrangers and joint bookrunners, and Barclays Bank PLC and Deutsche
Bank Securities Inc., as syndication agents, to the Amended and Restated Credit
Agreement dated as of May 26, 2010 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among SSI Investments I
Limited, an Irish private limited company (“Holdings”), SkillSoft Corporation, a
Delaware corporation (“Borrower”), the several banks, other financial
institutions and institutional investors from time to time parties thereto (the
“Lenders”) and Morgan Stanley Senior Funding, Inc., as administrative agent (in
such capacity, the “Administrative Agent”) and collateral agent (in such
capacity, the “Collateral Agent”).  All capitalized terms used but not defined
herein shall have the meaning ascribed thereto in the Credit Agreement or the
Fourth Amendment, as applicable.

 

Term Lenders 

 

[Check one of the first two boxes below; you may also, at your option, check the
third box]

 

 

 

The undersigned Term Lender hereby irrevocably and unconditionally approves of
and consents to the Fourth Amendment and consents to the refinancing (on a
cashless basis) of 100% of the outstanding principal amount of the Term Loans
held by such Term Lender (or such lesser amount allocated to such Term Lender by
the Administrative Agent) with a New Term Loan in a like principal amount.

 

 

 

The undersigned Term Lender hereby irrevocably and unconditionally approves of
and consents to the Fourth Amendment and (a) elects to have 100% of the
outstanding principal amount of the Term Loans held by such Lender (or such
lesser amount allocated to such Term Lender by the Administrative Agent) be
refinanced by repayment by the Administrative Agent on the Fourth Amendment
Effective Date and (b) consents to purchase New Term Loans in a like principal
amount from the Administrative Agent (or such lesser amount allocated to such
Term Lender by the Administrative Agent).  Such Term Lender agrees that its
signature hereto shall constitute its signature as Assignee to the Assignment
and Assumption Agreement attached to the Fourth Amendment as Annex IV reflecting
such purchase and that it shall be bound by such Assignment and Assumption
Agreement in all respects.

 

 

 

The undersigned Term Lender hereby requests to purchase Increased Term Loans up
to an aggregate principal amount no greater than $_______.  Such Term Lender
agrees that its signature hereto shall constitute its signature as Assignee to
the Assignment and Assumption Agreement attached to the Fourth Amendment as
Annex IV reflecting such purchase and that it shall be bound by such Assignment
Agreement in all respects. 

 





 

 

 NY\4521662.7

--------------------------------------------------------------------------------

 

 

                        IN WITNESS WHEREOF, the undersigned has caused this
Lender Consent to be duly executed and delivered by its proper and duly
authorized officer(s).

 


[NAME OF INSTITUTION]

 

 

By:  ______________________________________
Name:
Title:

 

If a second signature is necessary:

 

 

By:  ______________________________________
Name:
Title:

 

 

 

 NY\4521662.7

--------------------------------------------------------------------------------

 

 

ANNEX III

JOINDER

 

JOINDER, dated as of September 28, 2012 (this “Joinder”), by and among
______________________ (the “New Term Lender”), SkillSoft Corporation, a
Delaware corporation (the “Borrower”), SSI Investments I Limited, an Irish
private limited company (“Holdings”) and Morgan Stanley Senior Funding, Inc.
(the “Administrative Agent”).

 

RECITALS:

 

WHEREAS, reference is hereby made to the Fourth Amendment to Amended and
Restated Credit Agreement dated as of September 28, 2012 (the “Fourth
Amendment”) among Holdings (as defined below), the Borrower (as defined below),
the Revolving Credit Lenders, the New Term Lenders referred to therein (whether
pursuant to the execution and delivery of a Lender Consent, a Joinder or
counterparts to the Fourth Amendment, as applicable),  the Swingline Lender, the
Issuing Bank, the Administrative Agent (as defined below), the Collateral Agent
(as defined below), Morgan Stanley Senior Funding, Inc., Barclays Bank PLC and
Deutsche Bank Securities Inc., as joint lead arrangers and joint bookrunners,
and Barclays Bank PLC and Deutsche Bank Securities Inc., as syndication agents,
to the Amended and Restated Credit Agreement dated as of May 26, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among SSI Investments I Limited, an Irish private limited company
(“Holdings”), SkillSoft Corporation, a Delaware corporation (“Borrower”), the
several banks, other financial institutions and institutional investors from
time to time parties thereto (the “Lenders”) and Morgan Stanley Senior Funding,
Inc., as administrative agent (in such capacity, the “Administrative Agent”) and
collateral agent (in such capacity, the “Collateral Agent”).  All capitalized
terms used but not defined herein shall have the meaning ascribed thereto in the
Credit Agreement or the Fourth Amendment, as applicable.

 

WHEREAS, pursuant to the terms of the Fourth Amendment, Holdings and the
Borrower have established New Term Loans with Refinancing Term Lenders,
Increasing Term Lenders and/or Additional Term Lenders; and

 

WHEREAS, subject to the terms and conditions of the Credit Agreement and the
Fourth Amendment, Additional Term Lenders may become Lenders pursuant to one or
more Joinders.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

The New Term Lender hereby agrees to make New Term Loans in the amount notified
to such Additional Term Lender by the Administrative Agent but not to exceed the
amount set forth on its signature page hereto pursuant to and in accordance with
the Credit Agreement and the Fourth Amendment.  The New Term Loans provided
pursuant to this Joinder shall be subject to all of the terms in the Credit
Agreement and the Fourth Amendment and to the conditions set forth in the Credit
Agreement and the Fourth Amendment, and shall be entitled to



 

 

 NY\4521662.7

--------------------------------------------------------------------------------

 

 

all the benefits afforded by the Credit Agreement and the other Loan Documents,
and shall, without limiting the foregoing, benefit equally and ratably from the
Guarantees and security interests created by the Security Documents.  The New
Term Lender, Holdings, the Borrower and the Administrative Agent acknowledge and
agree that the New Term Loans provided pursuant to this Joinder shall constitute
Term Loans for all purposes of the Credit Agreement and the other applicable
Loan Documents.

 

By executing and delivering this Joinder, the New Term Lender shall be deemed to
confirm to and agree with the other parties hereto as follows: (i) such New Term
Lender is legally authorized to enter into this Joinder and the Credit
Agreement; (ii) such New Term Lender confirms that it has received a copy of
this Joinder, the Fourth Amendment and the Credit Agreement, together with
copies of the most recent financial statements referred to in Section 3.05(a) of
the Credit Agreement or delivered pursuant to Section 5.04 of the Credit
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Joinder, the
Fourth Amendment and the Credit Agreement; (iii) such New Term Lender will
independently and without reliance upon the Administrative Agent, the Collateral
Agent, the Arrangers, the New Arrangers or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this Joinder,
the Fourth Amendment and the Credit Agreement; (iv) such New Term Lender
appoints and authorizes the Administrative Agent and the Collateral Agent to
take such action as agent on its behalf and to exercise such powers under this
Joinder, the Fourth Amendment and the Credit Agreement and the other Loan
Documents as are delegated to the Administrative Agent and the Collateral Agent,
respectively, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto; and (v) such New Term Lender agrees that it will
perform in accordance with their terms all the obligations which by the terms of
this Joinder, the Fourth Amendment and the Credit Agreement are required to be
performed by it as an Additional Term Lender.

 

Upon (i) the execution of a counterpart of this Joinder by the New Term Lender,
the Administrative Agent, Holdings and the Borrower and (ii) the delivery to the
Administrative Agent of a fully executed counterpart (including by way of
telecopy or other electronic transmission) hereof, the New Term Lender shall
become a Lender under the Credit Agreement, effective as of the Fourth Amendment
Effective Date.

 

Delivered herewith by the New Term Lender to the Administrative Agent are such
forms, certificates or other evidence with respect to United States federal
income tax withholding matters as the New Term Lender may be required to deliver
to the Administrative Agent pursuant to the Credit Agreement.

 

This Joinder may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.

 

This Joinder is a “Loan Document.”

 

This Joinder, the Credit Agreement and the other Loan Documents constitute the
entire agreement among the parties with respect to the subject matter hereof and
thereof and



 

 

 NY\4521662.7

--------------------------------------------------------------------------------

 

 

supersede all other prior agreements and understandings, both written and
verbal, among the parties or any of them with respect to the subject matter
hereof.

 

THIS JOINDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.

 

In the event any one or more of the provisions contained in this Joinder should
be held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby (it being understood that
the invalidity of a particular provision in a particular jurisdiction shall not
in and of itself affect the validity of such provision in any other
jurisdiction).  The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

This Joinder may be executed in counterparts, each of which shall be deemed to
be an original, but all of which shall constitute one and the same agreement.
 Delivery of an executed signature page to this Joinder by facsimile or other
electronic transmission shall be as effective as delivery of a manually signed
counterpart of this Joinder.

[Remainder of page intentionally left blank.]

 





 

 

 NY\4521662.7

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder as of the date first written above.


[NAME OF NEW TERM LENDER]

 

 

By:  ______________________________________
Name:
Title:

 

If a second signature is necessary:

 

 

By:  ______________________________________
Name:
Title:

 

Maximum Amount of Additional Term Loans:

$__________________________

 

SkillSoft Corporation, as Borrower

By
            Name:
            Title:

SSI Investments I Limited, as Holdings

By
            Name:
            Title:





 

 

 NY\4521662.7

--------------------------------------------------------------------------------

 

 



Accepted:

 

Morgan Stanley Senior Funding, Inc.,

as Administrative Agent

 

 

By:  ______________________________________
Name:
Title:

 

 

 

 NY\4521662.7

--------------------------------------------------------------------------------

 

 

ANNEX IV

 

FORM OF ASSIGNMENT AND ASSUMPTION

[__], 2012

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Amended and Restated Credit Agreement identified
below (as further amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, to the extent included in any such facilities, any guarantees,
letters of credit and swingline loans) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Acceptance, without representation or warranty by the
Assignor.

1.Assignor:                                             

2.Assignee:                                                                                          
                                             [and is an Affiliate/Approved
Fund/Related Fund of [identify Lender]]

3.Borrower(s)                                             [________________].





1

 

 NY\4521662.7

--------------------------------------------------------------------------------

 

 

4.Agent:                                             Morgan Stanley Senior
Funding, Inc., as the administrative agent under the Credit Agreement

5.Credit Agreement:                                             The Amended and
Restated Credit Agreement (as further amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), dated as of May 26, 2010,
among HOLDINGS (as defined therein), the BORROWER (as defined therein), the
LENDERS from time to time party thereto and MORGAN STANLEY SENIOR FUNDING, INC.,
as administrative agent (in such capacity and together with its successors, the
“Administrative Agent”) and as collateral agent (in such capacity and together
with its successors, the “Collateral Agent”).

6.Assigned Interest:

Facility Assigned

Aggregate Amount of Commitment/Loans of all Lenders

Amount of Commitment/Loans Assigned

Percentage Assigned of Commitments/Loans

Revolving Credit Facility

$40,000,000

$

%

Term Facility

$456,662,500

$

%

 

$

$

%

 

Effective Date:_________________, 20__ [TO BE INSERTED BY AGENT AND WHICH SHALL
BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Acceptance are hereby agreed to:

ASSIGNOR

[NAME OF ASSIGNOR]

By:            
Name:
Title:

ASSIGNEE





            2

 

 NY\4521662.7

--------------------------------------------------------------------------------

 

 

[NAME OF ASSIGNEE]

By:            
Name:
Title:

 





            3

 

 NY\4521662.7

--------------------------------------------------------------------------------

 

 

Consented to and Accepted:

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent

By:  
Name:
Title:

 

[Consented to:]

SKILLSOFT CORPORATION

By:  
Name:
Title:

 

[Consented to:]

[[_______________________], as Issuing Bank]

By:  
Name:
Title:

[Consented to:]

[MORGAN STANLEY SENIOR FUNDING, INC., as Swingline Lender]

By:  
Name:
Title:

 

 

            4

 

 NY\4521662.7

--------------------------------------------------------------------------------

 

 

1.

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE

1.         Representations and Warranties.

1.1        Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim,
(iii) its Commitments, and the outstanding balances of its Loans, in each case
without giving effect to assignments thereof which have not become effective,
are as set forth herein, and (iv) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Acceptance and
to consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2.       Assignee.  The Assignee (a) represents and warrants that (i) it is an
eligible assignee and has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements referred
to in Section 3.05(a) or delivered pursuant to Section 5.04 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Agent or any other Lender, and (v) if it is a Foreign Lender, attached to
the Assignment and Acceptance is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, (ii) it appoints and authorizes the Agent to take such action on its
behalf and to exercise such powers under the Credit Agreement as are delegated
to the Agent, by the terms thereof, together with such powers as are reasonably
incidental thereto, and (iii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2.         Payments.  From and after the Effective Date, the Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other



5

 

 NY\4521662.7

--------------------------------------------------------------------------------

 

 

amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

3.         General Provisions.  This Assignment and Acceptance shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Acceptance may be executed in any
number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Acceptance by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Assignment and
Acceptance.  This Assignment and Acceptance shall be construed in accordance
with and governed by the laws of the State of New York.

 

6

 

 NY\4521662.7

--------------------------------------------------------------------------------

 

 

ANNEX V

 

Schedule 2.01

 

On file with the Administrative Agent

 



 

 NY\4521662.7

--------------------------------------------------------------------------------